Citation Nr: 1750289	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent for right side lumbar radiculopathy prior to June 19, 2014.

3.  Entitlement to a disability rating in excess of 20 percent for right side lumbar radiculopathy as of June 19, 2014. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The September 2010 rating decision, in pertinent part, granted service-connection for DDD of the lumbar spine and right side lumbar radiculopathy assigning an initial 10 percent disability rating for each disability, effective October 29, 2009.  The February 2011 rating decision denied entitlement to a TDIU.

In March 2014, the Board remanded the claims for higher initial ratings for DDD of the lumbar spine and right side lumbar radiculopathy for additional development.

A January 2015 rating decision granted 20 percent ratings for DDD of the lumbar spine and for right side lumbar radiculopathy, each, effective June 19, 2014.  

In a June 2015 decision, the Board granted an initial 20 percent rating for DDD of the lumbar spine, effective from the October 29, 2009 date of the grant of service connection, but denied a rating in excess of 20 percent since the effective date of the grant of service connection and denied initial higher ratings for right side lumbar radiculopathy.  

The Board also remanded the issue of entitlement to a TDIU for the issuance of a statement of the case pursuant to Manlincon v West, 12 Vet. App. 238 (1999).   

The Veteran appealed the Board's June 2015 decision that denied higher ratings for DDD of the lumbar spine and right side lumbar radiculopathy to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision (Decision), the Court set aside the Board's June 2015 decision insofar as it pertained to the Veteran's claims for higher ratings for DDD of the lumbar spine and right side lumbar radiculopathy and remanded those matters for further adjudication consistent with the Decision.  

The Veteran's claim was again before the Board in August 2017 but was remanded to the Agency of Original Jurisdiction (AOJ) for the issuance of a supplemental statement (SSOC) of the case after the initial consideration of material evidence.  All material evidence has been considered by the AOJ and the Veteran's claim is now properly before the Board.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not resulted in forward flexion of the lumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine.

2.  Prior to June 19, 2014, the right side lumbar radiculopathy did not result in a disability comparable to moderate incomplete paralysis of the sciatic nerve of the right lower extremity.

3. As of June 19, 2014, the right side lumbar radiculopathy has not resulted in a disability comparable to moderately severe incomplete paralysis of the sciatic nerve of the right lower extremity.

4.  The Veteran's service-connected disabilities have not rendered him unemployable or unable to secure and follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

2.  For the initial rating period from October 29, 2009 to June 19, 2014, the criteria for an initial disability rating in excess of 10 percent for right side lumbar radiculopathy have been not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 4.1-4.14, 4.124, 4.124a, Diagnostic Code 8520 (2017).

3.  As of June 19, 2014, the criteria for a disability rating in excess of 20 percent for right side lumbar radiculopathy have been not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124, 4.124a, Diagnostic Code 8520 (2017)

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by November 2009 and December 2010 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the February 2010, June 2014, and November 2016 VA examinations are adequate as they involved an evaluation of the Veteran, a review of the Veteran's claims file, and provided a rationale for the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran, through the authorized representative, contends that the December 2010 VA examination was inadequate because it was perfunctory at best, the VA examiner did not use a goniometer in determining range of motion of the lumbar spine, and the VA examiner did not review the claims file.  See August 2011 statement attached to VA Form 646.

With respect to the assertion that the December 2010 VA examination was inadequate because it was perfunctory, the Board finds that this general assertion is insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  The VA examination report shows all relevant history, findings, and measures necessary for rating.  The history includes reports of flare ups of back pain, limited activities such as grocery shopping, and no exercise, with use of medication, and occasional use of a cane.  The clinical measures observed and recorded by the VA examiner include forward flexion measure with pain noted specifically at 70 degrees, other ranges of motion with notation as to whether or not limited by pain, repeated use testing, tenderness, abnormal alignment symmetry and curvatures of the lumbar spine with mild scoliosis, bend forward when walking, and a slow gait.

As to the assertion that the December 2010 VA examination was inadequate because the VA examiner did not use goniometer, the December 2010 VA examination report shows specific numerical measurements of lumbar spine forward flexion, extension, right and left lateral flexion, and right and left lateral rotation, including consideration of orthopedic factors.  The Board presumes that the examiner is competent to report accurate range of motion findings.  See Cox, 
20 Vet. App. at 569.  In light of the clear findings reported by the examiner, the Board finds that the Veteran's assertion that a goniometer was not used does not render the December 2010 examination inadequate.  The purpose of a goniometer is to assist in more precise measurements of motion.  The Veteran has not asserted, and the evidence does not support, that the actual recorded history or findings in the December 2010 VA examination report, including ranges of motion as recorded, are inaccurate, imprecise, or would have been different had a goniometer been used, especially because the 20 percent rating assigned for this period is being assigned based on findings that do not required the use of a goniometer, namely, tenderness or pain to palpation, guarding or muscle spasm, and a slow gait.  

The Board is aware that the December 2010 VA examination report indicates that the claims file was not reviewed, which the Veteran's representative suggested is a reason for finding the December 2010 VA examination inadequate.  The Board is using the December 2010 VA medical examination report to determine the Veteran's contemporaneous lumbar spine symptomatology and impairment, not to establish service connection.  In addition, the Board notes that the Veteran was capable of informing the December 2010 VA examiner of his lumbar spine symptoms, in fact did so, and that the reports of the Veteran's current symptoms were specifically noted in the December 2010 VA examination report.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  

As the Veteran was capable of supplying the information regarding his current lumbar spine symptomatology and functional impairment, and the VA examiner made clinical findings with respect to the lumbar spine disability, the December 2010 VA examiner's failure to review the claims file does not render the December 2010 VA examination report inadequate on the relevant question of the current level of severity of the lumbar spine symptomatology, specifically including the findings and measurements at that examination, which are valid measures independent of any history.  See Kowalski, 19 Vet. App. at 177; VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  As such, the Board finds that the December 2010 VA medical examination report is adequate for rating purposes. 

In August 2017 this matter was remanded to the AOJ for further development.  Specifically, the AOJ was to issue a SSOC concerning all of the Veteran's claims on appeal after considering the Veteran's November 2016 VA examination.   An SSOC was issued in September 2017 and the Veteran's claims are now properly before the Board.   

 In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Initial Rating in Excess of 20 Percent for DDD of the Lumbar Spine

Disabilities of the spine are rated under General Rating Formula for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  

The Veteran's lumbar spine disability was rated 20 percent disabling under Diagnostic Code 5242, which pertains to lumbosacral or cervical strain, using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is awarded for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, n. 2 and Plate V.  

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2017).  The record does not show that the Veteran has been prescribed bedrest for his back disability.  Therefore the IVDS Rating Formula is not applicable.  

After review of the evidence, in consideration of the above criteria, the Board finds that the preponderance of the evidence is against a finding for a rating in excess of 20 percent for the Veteran's DDD of the lumbar spine.

At his February 2010 VA examination, the Veteran's thoracolumbar spine range of motion measurements showed flexion to 80 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  No ankylosis of the Veteran's thoracolumbar spine was noted.

At the examination, the Veteran reported that his pain was constant and severe.  He stated that he had to stay in bed seven days per month.  At the examination, he reported that his pain was 10 out of 10, but the examiner noted that, "...but he did not seem to be in any discomfort when he was in the exam room, so I did try to explain to him what 10 out of 10 meant.  He became very argumentative and very upset so he finally stated he was a 7 to 10 out of 10."  During a flare up, he reported that it was 10 of 10.  First he reported to the examiner that he did not use assistive devices, but then stated that he occasionally used a cane.  The examiner noted that the Veteran "... undressed without any problem whatsoever in the exam room.  He did spill some coins on the floor and while he was in the sitting position, bent over to pick up the coins without any problem whatsoever."  The examiner further noted that, "when he left the exam room, I did watch him walk down the hallway and he had a relatively moderately brisk pace.  He did not walk with a limp and he did not seem to have any trouble walking for a distance of about 80 feet."  The examiner observed that the Veteran, "...when asked to get up on the exam table sat down on the exam table and laid down in a normal fashion.  [He d]id not seem to have any pain in his back when he laid down or when he got up."  The Veteran reported he reported stiffness, fatigue, spasm, and weakness.  But the examiner, based upon his observations of the Veteran during the examination, stated that the DeLuca findings were negative.  

A December 2010 VA examination of the Veteran's thoracolumbar spine range of motion measurements showed flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  The VA examiner also noted there was no ankylosis of the thoracolumbar spine.  

The Veteran reported constant pain at a 7 out of 10, and flare ups precipitated by housework.  He was able to walk without assistance, but used a cane around the house during flare ups.  The examiner concluded that the Veteran's back disability did not have an impact on his mobility or his ability to eat, groom, bathe, use the toilet, or get dressed.  It impacted his ability to engage in recreation because he could not exercise, do grocery shopping, or cook on a barbeque.  Upon examination, he leaned forward and had a slow gait.  He had mild scoliosis.  He did not have vertebral fractures.  He had tenderness.  He did not have fatigue, weakness, lack of endurance, incoordination, spasm, deformity, or kyphosis.  

The Veteran completed another VA examination regarding his DDD of the lumbar spine in June 2014.  At the examination the Veteran had flexion to 70 degrees with pain at 60 degrees, extension to 10 degrees with pain at 5 degrees, right and left lateral flexion were 10 degrees each, with pain at 5 degrees.  Right lateral rotation to 25 degrees with pain at 15 degrees.  Left lateral rotation was 10 degrees with pain at 5 degrees.  After repetitive use testing the Veteran did not demonstrate further limitation of range of motion.  He described his pain as daily.  He reported flare ups. The examiner described the functional impairment as less movement than normal and painful movement.  There was tenderness over the lumbar spinous process with moderate palpation. The VA examiner noted there was no ankylosis of the spine.  He did not have spasm.  He had guarding of the spine resulting in abnormal gait or spinal contour.  His strength was normal at 5/5 in all testing except for left hip flexion was 4/5 and right great toe flexion was 3/5.  Aside from his already separately rated radiculopathy of the lower extremities, there were no other neurologic abnormalities related to his back disability.  

The Veteran's most recent VA examination was conducted in November 2016.  He had undergone two surgeries since the June 2014 examination.  He denied having flare ups.  The Veteran's thoracolumbar spine range of motion measurements showed flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 40 degrees, and left lateral rotation to 40 degrees.  He reported pain throughout.  However, the examiner also noted that the Veteran declined to attempt full ranges of motion of the lumbar spine because he stated it would produce/result in back pain and because his lawyer told him not to do anything that hurt.  Further, the examiner noted that the listed ranges of motion may not represent optimal movement due to the Veteran's limited motion.  The examination noted there was no ankylosis of the spine.  The examiner was unable to perform repetitive use testing because the Veteran limited his repetitions due to anticipated and actual pain.  The Veteran did not have spasm.  His strength was normal at 5/5 in all tests except for right hip flexion, which was 4/5.  There was no atrophy.  The examiner noted that his gait was somewhat stiff and slow, but steady with fairly good mechanics.  He could step on his toes and walk in tandem.  The examiner noted that the Veteran bent over and picked up his cane from the floor "without apparent pain."  

The Board finds that the limitation of range of motion measurements of this examination are not probative because the examiner stated they may be inaccurate and the Veteran reported he was intentionally limiting his range of motion, thus not cooperating with the examiner.  Thus, the Veteran's flexion to 30 degrees at his November 2016 VA examination is not valid for rating purposes since it was intentionally limited. 

As noted above, a 40 percent disability rating is not warranted unless the probative medical evidence of record establishes forward flexion of the thoracolumbar spine is limited 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board has considered whether a disability rating higher than 20 percent is warranted for this period of appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The December 2010 VA and June 2014 examinations noted there was no additional pain on limitation after repeated use testing.  Further, the functional limitations found on examination did not cause his disability to be more closely described as flexion of 30 degrees or less or ankylosis.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board notes that VA examiners have specifically found multiple times that the Veteran did not have ankylosis.  He does not have ankylosis because he retains motion in his thoracolumbar spine.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

With respect to IVDS, while the June 2014 VA examination report shows that the Veteran had IVDS, the VA examiner noted that the Veteran did not have any incapacitating episodes over the previous 12 months due to IVDS.  During the February 2010 VA examination, the Veteran stated that he was on bed rest 7 days per month.  During the December 2010 VA examination, the Veteran asserted that there were 40 days during the previous 12 months when back pain hurt so much that he had to stay home the whole day but never went to the emergency room.  Based on the evidence of record, these periods of bed rest as reported by the Veteran were not prescribed by a physician and, therefore, are not considered "incapacitating episodes" under Diagnostic Code 5243, Note 1.  Further, the November 2016 VA examiner specifically noted the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine.   

Because the weight of the evidence of record shows that the Veteran did not have incapacitating episodes having a total of at least 4 weeks but less than 6 weeks during the past 12 months, a disability rating in excess of 20 percent is not warranted based on IVDS.  38 C.F.R. § 4.71a, DC 5243.  

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

The June 2014 and November 2016 examinations specifically indicate the Veteran does not suffer from any bladder or bowel related abnormality due to his thoracolumbar spine disability.  The December 2010 examination notes that neurological effects such as bladder problems were not applicable to the Veteran. Further, the Veteran has been assigned separate disability ratings for bilateral lumbar radiculopathy.

In sum, the Board finds that the 20 percent rating contemplated functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination during this period of appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.

Initial Rating in Excess of 10 Percent for Right Side Lumbar Radiculopathy Prior to June 19, 2014

The Veteran is in receipt of a 10 percent rating for the initial rating period from October 29, 2009 to June 19, 2014.  After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability rating in excess of 10 percent for right side lumbar radiculopathy have not been met or nearly approximated at any time during the initial rating period from October 29, 2009 to June 19, 2014 because the right side lumbar radiculopathy has not been manifested by symptoms that more nearly approximate moderate incomplete paralysis of the right lower extremity.  38 C.F.R. § 4.124a, DC 8520.

The Veteran's right side lumbar radiculopathy is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

In the present case, the Veteran underwent a VA neurological examination in February 2010.  During the examination, the Veteran reported numbness in the lateral aspect of the right leg.  Sensation testing in the right lower extremity revealed a 30 percent decrease in sensation.  The VA examiner found no limitation of motion of the right hip or right knee.  The examiner further noted that the Veteran had areas of numbness and decreased sensation on the right side of the right leg.  Right straight leg raising test was positive, indicating radiculopathy.  An April 2010 addendum to the February 2010 VA examination details that  the Veteran had pain in the right lower extremity that radiated from the low back, as well as numbness and tingling of the right leg.  

The Veteran completed another VA examination in December 2010.  He reported right leg pain radiating from the lumbar spine, as well numbness and tingling in the right leg.  Upon examination, the Veteran once again demonstrated decreased sensation to pinprick in the right lower extremity.  Motor and reflex examinations were normal, and Lasegue's sign and straight leg raising examinations were negative. 

VA treatment records during this rating period were also positive for symptoms and diagnosis of right side lumbar radiculopathy.  

The weight of the lay and medical evidence does not show the severity required for a rating in excess of 10 percent under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.  Throughout the appeal period, the Veteran had pain, numbness, and tingling of the right lower extremity, which had no effect on range of motion of the right lower extremity joints.  Moreover, medical examinations throughout the initial rating period on appeal consistently showed normal right lower extremity reflexes and strength, with no evidence of muscle atrophy.  All of these symptoms and impairment more nearly approximate mild incomplete paralysis of the upper extremities and do not more nearly approximate moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.

The Board finds that the Veteran's service-connected right side lumbar radiculopathy does not more nearly approximate moderate incomplete paralysis of the right lower extremity, and does not warrant an initial rating in excess of 10 percent for the initial rating period.  Therefore, a disability rating in excess of 10 percent for right side lumbar radiculopathy for the initial rating period from October 29, 2009 to June 19, 2014 is denied. 

Disability Rating in Excess of 20 Percent for Right Side Lumbar Radiculopathy as of June 19, 2014

The Veteran's service-connected right side lumbar radiculopathy disability rating was raised to 20 percent, effective June 2014, in a January 2015 rating decision.  After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability rating in excess of 20 percent for right side lumbar radiculopathy have not been met because the right side lumbar radiculopathy has not been manifested by symptoms that more nearly approximate moderately severe incomplete paralysis of the right lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

During a June 2014 VA spine examination, the Veteran reported constant numbness in the right leg, as well as weakness in the right lower extremity as evidenced by an instance when his right leg gave way and he fell as a result of right leg weakness.  Upon examination in June 2014, the Veteran had full strength of the right lower extremity with full hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  The June 2014 VA examiner rated muscle strength with great toe extension at three out of five and noted that the Veteran had no muscle atrophy.  Deep tendon reflexes testing during the June 2014 VA examination revealed normal reflexes of the right ankle while right knee reflexes were absent.  Sensory examination in June 2014 reflected normal sensation to light touch in the right thigh and knee, but absent sensation to light touch in the lower leg, ankle, foot, and toes.  The June 2014 VA examiner opined that the Veteran had diffused lower extremity numbness to light touch that does not follow a dermatomal pattern.  Right straight leg raising test was negative.  The June 2014 VA examiner noted that the Veteran did not have radicular pain, but had "moderate" numbness in the right lower extremity.  The examiner found that the Veteran did not have constant or intermittent pain.  The examiner found that the Veteran had "mild" paresthesias and/or dysesthesias.  The June 2014 VA examiner further assessed the overall severity of the right side lumbar radiculopathy as "mild."  

The Veteran completed another VA examination concerning his radiculopathy in November 2016.  The November 2016 examination reported the Veteran had normal sensation in the right anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The Veteran did demonstrate decreased sensation in the right leg anterior shin.  The Veteran reported he did not experience any radiation of the discomfort of his low back disability.  Right straight leg testing was negative.  The Veteran's hip flexion demonstrated active movement against some resistance.  Additionally, the Veteran's knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all normal.  Reflex testing revealed hypoactivity in the Veteran's right knee and ankle.  The Veteran was negative for signs of muscle atrophy.  Finally, the VA examiner noted Veteran did not have radicular pain or any other symptoms due to radiculopathy.   

VA treatment records during this rating period showed a similar disability picture in terms of subjective complaints and medical findings of numbness and weakness of the right lower extremity.  

The Board finds that the disability picture provided by June 2014 and November 2016 examinations and VA treatment records most nearly approximate moderate incomplete paralysis of the right lower extremity.  The Board has found that the Veteran's  right side lumbar radiculopathy warrants a 20 percent rating after considering the June 2014 and November 2016 examiner's findings of hypoactive or absent right knee reflexes, and decreased sensation to light touch in the right lower extremity.  All of these symptoms and impairment more nearly approximate moderate incomplete paralysis of the right lower extremities.  38 C.F.R. 
§ 4.124a, DC 8520.
  
The Board finds that the Veteran's service-connected right side lumbar radiculopathy does not more nearly approximate moderately severe incomplete paralysis of the right lower extremity, and does not warrant an initial rating in excess of 20 percent for this rating period. Therefore, a disability rating in excess of 20 percent for right side lumbar radiculopathy as of June 19, 2014 is denied.

TDIU

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16 (a). For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability. See 38 C.F.R. § 4.16(a)(2). 

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When the percentage evaluation requirements under 4.16(a) are not met, a veteran still may be deemed totally disabled on an extraschedular basis under 38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the Veteran is unemployable by reason of his service-connected disabilities.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  First, the matter must be referred to the Director of the Compensation Service for consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors: severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16 (b). 

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the present case, the Veteran contends that his service-connected disabilities have rendered him unemployable since 2008.  As of June 19, 2014, the Veteran has been service connected for DDD of the Lumbar spine, rated at 20 percent; lumbar radiculopathy of the right side, rated at 20 percent; and lumbar radiculopathy of the left side, rated at 10 percent.  The Veteran's current combined disability rating for compensation is 50 percent.  Accordingly, the schedular criteria for consideration of entitlement to a TDIU are not met.  See 38 C.F.R. § 4.16.

The Board further finds that there is insufficient evidence to remand this case for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU.  Though the Veteran has presented significant evidence of service-connected disability, that evidence does not demonstrate that those service-connected disabilities alone render him unable to obtain employment.  The Veteran's November 2016 VA examiner stated:  

The [V]eteran would be better suited to less physically demanding types of work activities, especially with reasonable accommodations for walking cane use as needed and for alternating periods of sitting, standing and walking about.

The November 2016 VA examiner's comments indicate the Veteran would be able to obtain and follow gainful employment, especially if reasonable accommodations were made for the Veteran.  

The Veteran's June 2014 VA examination, when discussing the Veteran's employability, notes that the Veteran would have difficulty with prolonged sitting, standing, bending, or extended walking.  However, the examiner's remarks do not indicate the Veteran would be unable to obtain and follow gainful employment if reasonable accommodations were made.  

The Veteran's December 2010 VA examination noted: 

Based on my examination findings and the history obtained from this [V]eteran this examiner opines that that [the Veteran's] back condition doesn't make him unemployable.  Although he has a mild scoliosis and has a forward posture when he walks this examiner opines that the severity of [the Veteran's] current back problems doesn't preclude him from obtaining and holding a gainful employment based on his work experience as a painter.

At present, the record does not contain any further probative evidence that indicates the Veteran's service-connected disabilities prevent him from obtaining and following gainful employment. 

The Board concludes that the preponderance of the evidence is against the claim for entitlement to a TDIU. For these reasons, the Board finds there is insufficient evidence to require referral for consideration of an extraschedular TDIU.

  
ORDER

Entitlement to an initial rating in excess of 20 percent for DDD of the lumbar spine is denied.  

Entitlement to an initial rating in excess of 10 percent for right side lumbar radiculopathy prior to June 19, 2014 is denied.

Entitlement to a disability rating in excess of 20 percent for right side lumbar radiculopathy as of June 19, 2014 is denied 

Entitlement to a TDIU is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


